Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II and Species C in the reply filed on 4/11/2022 is acknowledged, however upon further examination, the restriction requirement is withdrawn.

Drawings
The drawings are objected to because Fig. 1 uses the same symbol for pumps 55 and 56 as well as valve 46 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are (claim 1) “a control system adapted to detect a bypass opening based on the measured fluid temperature, and to provide a signal indicating the bypass opening in response to the detection of the bypass opening.”
The limitation meets the three prong test required by 112(f), as follows: (A) the term “a control system” is a generic term with no specific structural meaning, (B) the generic term is modified by the functional language of detect a bypass opening based on the measured fluid temperature, and to provide a signal indicating the bypass opening in response to the detection of the bypass opening, and (C) the term is not modified by sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure(s) is/are: 
Control system 45, comprising at least storage medium 51, processor 52, and temperature sensors 43 and 44 (para 37), wherein the storage medium has stored instructions (para 27) to perform the function “detect a bypass opening based on the measured fluid temperature,” and 
Control system 45, comprising at least storage medium 51, processor 52, temperature sensors 43 and 44 (para 37) and user interface 50, wherein the storage medium has stored instructions (para 27), to perform the function “provide a signal indicating the bypass opening in response to the detection of the bypass opening,” see para 47 of specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are (claim 15): 
“… cause a system to:
- measure a temperature of a fluid downstream a heat exchanger, the heat exchanger having a bypass;
- detect a bypass opening based on the measured fluid temperature; and
- provide a signal indicating the bypass opening in response to the detection of the bypass opening,”
The limitation meets the three prong test required by 112(f), as follows: (A) the term “a system” is a generic term with no specific structural meaning, (B) the generic term is modified by the functional language of:
“- measure a temperature of a fluid downstream a heat exchanger, the heat exchanger having a bypass;
- detect a bypass opening based on the measured fluid temperature; and
- provide a signal indicating the bypass opening in response to the detection of the bypass opening,” 
and (C) the term is not modified by sufficient structure to perform the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure(s) is/are: 
Temperature sensors 43 and 44, to perform the function “measure a temperature of a fluid downstream a heat exchanger,” see para 37 of specification;
Control system 45, comprising at least storage medium 51, processor 52, and temperature sensors 43 and 44 (para 37), wherein the storage medium has stored instructions (para 27) to perform the function “detect a bypass opening based on the measured fluid temperature,” and 
Control system 45, comprising at least storage medium 51, processor 52, temperature sensors 43 and 44 (para 37) and user interface 50, wherein the storage medium has stored instructions (para 27), to perform the function “provide a signal indicating the bypass opening in response to the detection of the bypass opening,” see para 47 of specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the steps  “detecting a bypass opening based on the measured fluid temperature,” and “providing a signal indicating the bypass opening in response to the detection of the bypass opening,” while the steps of actions (detecting/providing) themselves are not necessarily unclear, however, how the actions are accomplished is not clear, i.e., it is not clear what devices each of the steps of detecting and providing requires to perform the specified action. As such, the claim recites method steps without limits and covers every conceivable apparatus or by hand for achieving the recited method. Thus the claim has undue breadth (see MPEP 2173.04) and is unbounded, which fails to clearly and precisely define the metes and bounds of the claimed invention. Since the specification discloses a control system adapted/programed to perform the claimed steps of “detecting… and providing…” the claim will be interpreted to require such a control system to perform the recited method steps for the purpose of examination. Additionally, such a control system adapted to perform same functions is recited in claim 1. With this interpretation, previous restriction is no longer proper and is thus withdrawn as indicated above.
Claims 11 – 14 are rejected as being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 10, and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azeem (US 9,429,477).
Re: Claim 1, Azeem discloses a system for detecting a heat exchanger blockage (col 1 lines 62 - 64), comprising:
- a heat exchanger (120, fig. 4, col 4 line 38) and a bypass for the heat exchanger (bypass path 150, fig. 2, col 4 line 54);
- a temperature sensor (236, fig. 4) for measuring a temperature of a fluid downstream the heat exchanger (fig. 4, sensor is downstream of heat exchanger 120); and
- a control system (processor, col 3 lines 28 – 44) adapted to detect a bypass opening based on the measured fluid temperature (col 4 lines 58 – 64), and to provide a signal indicating the bypass opening in response to the detection of the bypass opening (col 5, lines 22 – 29).
Re: Claim 2, Azeem discloses the system according to claim 1, wherein the control system is adapted to detect a bypass opening by performing a comparison of a value or signature based on the measured fluid temperature with a predetermined value or signature (col 1, lines 62 - 64, the first threshold value is a predetermined value).
Re: Claim 3, Azeem discloses the system according to claim 1, wherein a valve (152, fig. 4) is arranged at the bypass (fig. 4, valve 152 is arranged in bypass 150).
Re: Claim 5, Azeem discloses the system according to claim 1, wherein the heat exchanger is a fuel-cooled oil cooler (col 2, line 4).
Re: Claim 6, Azeem discloses the system according to claim 5, wherein the temperature sensor (236 fig. 4) is arranged to measure a fuel temperature (fig. 4, sensor 236 measures fuel) or an oil temperature.
Re: Claim 7, Azeem discloses the system according to claim 1, wherein the temperature sensor (236 fig. 4)  is arranged to measure a fuel temperature (fig. 4, sensor 236 measures fuel temperature) and a further temperature sensor (144 fig. 4) is arranged to measure an oil temperature (fig. 4, sensor 144 measures oil temperature) wherein detecting a bypass opening comprises performing a comparison with predetermined values based on the oil and fuel temperatures measured by the temperature sensors (col 4 lines 58 – 67, temperature difference for each fluid is calculated and compared to the first and second threshold values).
Re: Claim 8, Azeem discloses the system according to claim 1, wherein the bypass (150, fig. 4) connects a duct upstream the heat exchanger with a duct downstream the heat exchanger (fig. 4, bypass connects upstream and downstream pipes of heat exchanger 120).
Re: Claim 9, Azeem discloses an aircraft comprising the system according to claim 1 (col 2 line 15).
Claim(s) 10 and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azeem (US 9,429,477).
Re: Claim 10, Azeem, discloses a method of detecting a heat exchanger (120, fig. 4, col 4 line 38) blockage (col 1 lines 62 - 64), comprising: 
- measuring a temperature of a fluid downstream a heat exchanger (col 1 lines 54 – 56), the heat exchanger having a bypass (bypass path 150, fig. 2, col 4 line 54); 
- detecting a bypass opening based on the measured fluid temperature (col 1 lines 62 - 64); and 
- providing a signal indicating the bypass opening in response to the detection of the bypass opening (col 1 lines 65 – 67).  
Re: Claim 12, Azeem, discloses detecting the bypass opening further comprises determining an operating parameter of an engine (threshold value is determined based on engine parameters col 2 lines 32 – 34).  
Re: Claim 13, Azeem, discloses the operating parameter is a thrust demand for the engine or a speed of the engine (col 2 lines 32 – 34, engine shaft speed).  
Re: Claim 14, Azeem, discloses providing the signal indicating the bypass opening to a user interface (col 3 lines 35 – 37).  
Re: Claim 15, Azeem discloses a non-volatile, computer-readable storage medium, having stored instructions thereon (col lines 38 – 44, temperature operations can be done with the existing engine control unit (ECU); it is well known the modern ECUs employ non-volatile  computer-readable storage mediums and processors) which, when executed by one or more processors (processor, col 3 lines 28 – 44), cause a system to:
- measure a temperature of a fluid downstream a heat exchanger (col 1 lines 54 – 56), the heat exchanger having a bypass (bypass path 150, fig. 2, col 4 line 54);
- detect a bypass opening based on the measured fluid temperature (col 1 lines 62 - 64); and
- provide a signal indicating the bypass opening in response to the detection of the bypass opening (col 1 lines 65 – 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azeem (US 9,429,477) as applied to claim 1 above, and further in view of McCormick (US 2018/0371969).
Re: Claim 4, Azeem is silent on the valve is a mechanical valve, adapted to be opened by a fluid upstream and/or inside the heat exchanger when a pressure in the fluid exceeds a predetermined threshold.
However McCormick teaches the valve is a mechanical valve, adapted to be opened by a fluid upstream and/or inside the heat exchanger when a pressure in the fluid exceeds a predetermined threshold (para 9). 
Therefore, in view of McCormick’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the blockage detection system of Azeem with the valve is a mechanical valve, adapted to be opened by a fluid upstream and/or inside the heat exchanger when a pressure in the fluid exceeds a predetermined threshold as taught by McCormick. This would provide the benefit of preventing system over pressure, system starvation, and excess pressure drop through a clogged heat exchanger (see para 4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Azeem (US 9,429,477) as applied to claim 10 above, and further in view of Crowley (US 2017/0322571).
Re: Claim 11, Azeem is silent on the method of claim 10 further comprising determining a gradient of the fluid temperature.
However Crowley teaches a thermal management system comprising a fault detection component capable of detecting blockage (para 52), wherein the temperature gradient of the heat exchanger is calculated (para 40). Using a derivative allows for predictive control of the thermal system, which in turn allows the system to keep components operating within their design limits and thus increasing the life of the component (para 53).
Therefore, in view of Crowley’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat exchanger blockage detection method of Azeem with the determining a gradient of the fluid temperature as taught by Crowley – providing the benefit of increased component lifespan by operating them within their design limits (see Crowley para 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763